DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s communication filed on 12/11/2020.  In virtue of the communication:
Claims 1-20 are present in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 12/11/2020 have been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a current source arranged to provide a substantially constant amplitude of direct current; a voltage storage element connected in parallel with the current source; a light emitting diode (LED) load connected in parallel to the current source, comprising: a first light emitting diode (LED) string comprising a first LED in series with a first electronic switch; and a second LED string comprising a second LED in series with a second electronic switch; and an electronic controller configured to operate in different modes in response to a dimming control signal to selectively enable the first electronic switch and the second electronic switch, wherein in a minimum dimming mode, the electronic controller is configured to provide a first mixing pulse at a pulse rate to the first electronic switch and a second mixing pulse at the pulse rate to the second electronic switch, a combined width of the first mixing pulse and the second mixing pulse being equal to the period of the pulse rate, and wherein in a maximum dimming mode, the electronic controller is configured to provide a first mixing-dimming pulse at the pulse rate to the first electronic switch and a second mixing-dimming pulse at the pulse rate to the second electronic switch, a combined width of the first mixing-dimming pulse and the second mixing-dimming pulse being less than a period of the pulse rate” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-10 are allowed as being dependent on claim 1),
“… providing a substantially constant amplitude of direct current to an LED load comprising a plurality of LED banks having a predetermined minimum rated current; capacitively storing a voltage across the LED load; passing the direct current selectively through the plurality of LED banks for durations during a mixing period, a combination of the durations being equal to the mixing period; receiving a dimming instruction indicative of a dimming current for the plurality of LED banks; in response to the dimming current being greater than or equal to the predetermined minimum rated current, decreasing the substantially constant amplitude of the direct current; and in response to the dimming current being less than the predetermined minimum rated current, decreasing the substantially constant amplitude of the direct current and decreasing the combination of the durations to be less than the mixing period” and combination thereof, in the claim(s), i.e., claim 11 (claims 12-14 are allowed as being dependent on claim 11), and
“… delivering, from a current source, a substantially constant direct current to a load, the load comprising a light emitting diode (LED) enabled by a switch and at least another LED connected in parallel with the LED; storing, with a capacitive element, a voltage level across the load; activating the switch for a mixing duration equal to a percentage of a mixing period; determining a dimming level for the LED and a selected minimum drive current for the LED as percentages of a rated current for the LED; comparing the dimming level and the selected minimum drive current; and in response to the dimming level being less than the selected minimum drive current, dimming the LED by decreasing the substantially constant direct current to equal the dimming level and activating the first switch for a mixing-dimming duration equal to (the mixing duration) * (the dimming level/the selected minimum drive current)” and combination thereof, in the claim(s), i.e., claim 15 (claims 16-20 are allowed as being dependent on claim 15), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Werner (U.S. Pub. 2018/0159434 A1) and Kong (U.S. Pub. 2017/0027032 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844